

115 HR 5455 IH: Accelerating Biomedical Research Act
U.S. House of Representatives
2018-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5455IN THE HOUSE OF REPRESENTATIVESApril 10, 2018Ms. DeLauro introduced the following bill; which was referred to the Committee on the BudgetA BILLTo prioritize funding for the National Institutes of Health to discover treatments and cures, to
			 maintain global leadership in medical innovation, and to restore the
			 purchasing power which the National Institutes of Health had after the
			 historic doubling campaign that ended in fiscal year 2003.
	
 1.Short titleThis Act may be cited as the Accelerating Biomedical Research Act. 2.FindingsCongress finds the following:
 (1)The National Institutes of Health (referred to in this section as the NIH) is the leading biomedical research entity in the world. It supports researchers in every State as they discover treatments and cures to prevent and reduce human suffering. Thanks in large part to NIH-funded medical research, Americans today are healthier and living longer. Life expectancy in the United States has jumped from 47 years in 1900 to 78 years in 2009, and disability in people over age 65 has dropped dramatically in the past 3 decades.
 (2)Over the past 40 years, NIH-supported research contributed to the discovery of over 150 Food and Drug Administration-approved new drugs, new vaccines, and new indications for current drugs.
 (3)The application success rate is below historic averages. From 1980 to 2003, the last year of the doubling, the grant application success rate ranged between 25 and 35 percent. By 2016, the grant success rate had fallen to 19.1 percent.
 (4)NIH is vital to the United States economy and supports more than 400,000 jobs across the country. (5)Economists have estimated the return on each dollar of investment in NIH to generate anywhere from $1.80 to $3.20 in economic output. The Federal investment of $3.8 billion in the Human Genome Project from 1988 to 2003 helped drive $796 billion in economic output, which is a return of $141 for every $1 invested.
 (6)The historic doubling of Federal funding for the NIH ended in fiscal year 2003. Since that time, NIH appropriations have not kept up with biomedical inflation.
 (7)If NIH had kept up with biomedical inflation, NIH’s appropriation would have totaled $41.9 billion in 2018, more than $4 billion than it received. To restore funding to the 2003 post-doubling level would require Congress to appropriate $45.5 billion in fiscal year 2021, the final year of the Budget Control Act of 2011 (Public Law 112–25).
 (8)High health care costs from a variety of common conditions threaten Federal, State, and local budgets, as well as the budgets of American families. Recent estimates indicate that the economic costs of Alzheimer’s disease is over $200 billion each year but will rise to over $1 trillion by 2050 unless a prevention or cure is found. In 2006, economists found that a future 1 percent reduction in mortality rates from cancer would save $500 billion to current and future Americans. A cure for cancer was estimated to save $50 trillion to Americans, more than 3 times the gross domestic product of the United States in 2012. The Centers for Disease Control and Prevention reports that annual costs from un­di­ag­nosed diabetes was $245 billion each year. And a recent study projects that by 2030, nearly 44 percent of the United States population will face some form of cardiovascular disease costing a total of $1.2 trillion between 2012 and 2030.
 (9)Budget cap adjustments are how Congress traditionally prioritizes areas of spending that produce economic growth and reduce costs that contribute to the Federal debt.
 3.Cap adjustmentSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended—
 (1)by redesignating subparagraph (D) as subparagraph (E); and (2)by inserting after subparagraph (C), the following:
				
					(D)National Institutes of Health
 (i)In generalIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies amounts for the National Institutes of Health at the Department of Health and Human Services (75–9915–1–1–552), then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for such programs for that fiscal year, but shall not exceed—
 (I)for fiscal year 2019, $5,000,000,000 in additional new budget authority; (II)for fiscal year 2020, $7,000,000,000 in additional new budget authority; and
 (III)for fiscal year 2021, $8,400,000,000 in additional new budget authority. (ii)DefinitionsAs used in this subparagraph:
 (I)Additional new budget authorityThe term additional new budget authority means the amount provided for a fiscal year, in excess of $37,084,000,000, in an appropriation Act and specified to support the National Institutes of Health.
 (II)National Institutes of HealthThe term National Institutes of Health means the appropriations accounts that support the various institutes, offices, and centers that make up the National Institutes of Health..
			